This is a petition for rehearing of the petition for writ of prohibition denied by this court in its opinion entered on May 19, 1955, as recorded ante, on page 52. The petition for rehearing constitutes a running comment on that opinion and is purely argumentative. It presents no new matter that has not been previously considered by the court. The cases cited therein have been read and they are deemed inapplicable. Section 9603, Revised Laws of Hawaii 1945, does not apply, this court having held that the trial judge ruled correctly on the motion for his disqualification.
Although not determinative in any way of the legal questions decided by this court in its opinion entered on May 19th, denying the petition for writ of prohibition, this *Page 88 
court takes judicial notice that the situation with respect to availability of circuit judges is not as stated in the instant petition. There is not now any judge in any of the circuit courts respectively of the second, of the third, or of the fifth judicial circuit; of the seven judges of the first judicial circuit, one besides the judge whose qualifications has been assailed is in a like situation to him, the term of another has expired and that one has sought and received Bar endorsement for consideration for reappointment, two are substituting herein in this supreme court, a sixth is assigned to the juvenile court and the seventh is under assignment to preside in one or more of the circuit courts other than of the first judicial circuit, as well as carry on his assignments in the latter, so that — contra to a statement in paragraph five of page five of the instant petition — there is not "any one of a number of available and clearly qualified judges," who may readily be assigned to replace the judge whose qualification has been questioned and who has been presiding in the court below in the hearing of the matter there under civil number 139.
Petition denied without argument.
I do not concur, for reasons apparent in my dissenting opinion to the denial of the petition for writ of prohibition.
FRANK A. McKINLEY (S) *Page 89